DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
 
This a response to Applicant’s amendment filed on 31 May 2022, wherein: 
Claims 1, 2, 4-7, 10, 12, 14, 15, 17-21, 23, and 25-27 are amended.
Claim 20 is previously presented.
Claims 3, 8, 9, 11, 13, 16, 22, and 24 are canceled.
Claims 1, 2, 4-7, 10, 12, 14, 15, 17-21, 23, and 25-27 are pending.

Information Disclosure Statement
The objection regarding the information disclosure statement filed 08 November 2021 is maintained and incorporated by reference herein.  It is reproduced below for Applicant’s convenience.

The information disclosure statement filed 08 November 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the list of non-patent references contains either one or more non-compliances with format requirements.  According to § 1.98(b)(5):
“Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.”
In particular, one or more references listed under “Non-Patent Literature Documents” lack one or more of these elements.  Importantly, identification of relevant pages of each publication ensures that the Office was informed of the specific portion to be considered, especially for voluminous works, and that it has received all identified pages.  Moreover, in the case of voluminous works such as books and websites, failure to cite relevant pages or webpages presents a boundless search.  Specific references to particular contents within these works by page number or similar indices are suggested.
The lack of explicit relevant page numbers in the first non-patent literature document, Baron-Cohen, that sets forth subject matter relevant to the claimed invention provides a boundless search.  
Accordingly, due to the voluminous length of the total number of pages accompanying the documents listed in the submission, only a cursory review of the references could be performed by the Examiner.  

Claim Objections
Claims 1, 2, 4-7, 10, 12, 14, 15, 17-21, 23, and 25-27 are objected to because of the following informalities:  
Claim 1 recites several instances of  “the social story”.  Claim 1 also recites a first social story and a second social story.  Similarly, independent claim 14 recites “a first scene of the social story” as well as a first social story and a second social story.  Therefore, it is recommended to explicitly identify each social story recited in the claims as either the first social story or second social story to aid clarity.  
Claim 1 also includes an errant “and” at the end of the line beginning with “providing a reinforcement action”.
The preamble of claim 14 is missing a colon at the end.
Dependent claims 2, 4-7, 10, 12, 15, 17-21, 23, and 25-27 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 1, 2, 4-7, 10, 12, 14, 15, 17-21, 23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claim 1, it is unclear how the graphical video marker (GVM) performs the function of providing visual stimulation to the individual to stay engaged with the first social story.  In particular, the graphical video marker is merely described in the originally filed disclosure as a halo or highlighting of a character as an indicator that the character is having a thought or experiencing emotion based on the presented story.  See, for example, at least para. 44, 45, and 82.  While the specification of provisional application 62/464,278 recites the standalone statement “Perspective Taking (PT) and Theory of Mind (ToM) commands include responses to GVM prompts as well as answers to End of Scene and End of Story Reinforcers” next to Fig. 2 in pg. 3, it is recited without any context or further description and appears to be a typo where the term “GVM” should be “Related Audio Prompt (RAP)”.  Thus, the disclosure is silent regarding the GVM providing visual stimulation for the purpose of maintaining engagement of the of the individual with first social story and one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2, 4-7, 10, 12, 21, 23, and 25-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 1, it is unclear how “detecting interaction with the second avatar” is “in response to displaying the graphical video marker”.  In particular, as written, it is unclear where the interaction is coming from and how the interaction is being detected in response to displaying the graphical video marker.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, this limitation is construed as “detecting interaction with the second avatar with the graphical video marker” as described in para. 83 of the originally filed specification which recites “when the user selects (e.g., clicks on) the avatar with the GVM”.  Dependent claims 2, 4-7, 10, 12, 21, 23, and 25-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 1, it is unclear how a singular received answer is “for tracking progress of the individual in recognizing the perspective”.  In particular, one of ordinary skill in the art would not understand how a singular data point is indicative of progress as a singular data point does not have any other data to be compared against to indicate movement in any direction.  Dependent claims 2, 4-7, 10, 12, 21, 23, and 25-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 1 recites the limitation "the second scene" in line 63 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2, 4-7, 10, 12, 21, 23, and 25-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 1 recites the limitation "the end of story animation" in lines 66-67 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2, 4-7, 10, 12, 21, 23, and 25-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 1, it is unclear how the “providing an interactive game incorporating the first avatar” limitation further limits the claim.  In particular, the entirety of the preceding limitations amount to providing an interactive game incorporating the first avatar.  Thus, it is unclear how this explicitly recited “an interactive game” is distinct from the described interactive game.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2, 4-7, 10, 12, 21, 23, and 25-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 14, it is unclear how the graphical video marker (GVM) performs the function of further prompting the individual to interact with the character. In particular, the graphical video marker is merely described in the originally filed disclosure as a halo or highlighting of a character as an indicator that the character is having a thought or experiencing emotion based on the presented story. See, for example, at least para. 44, 45, and 82. While the specification of provisional application 62/464,278 recites the standalone statement "Perspective Taking (PT) and Theory of Mind (ToM) commands include responses to GVM prompts as well as answers to End of Scene and End of Story Reinforcers" next to Fig. 2 in pg. 3, it is recited without any context or further description and appears to be a typo where the term "GVM" should be "Related Audio Prompt (RAP)". The only actual use of the active term "prompting" is with respect to the "Related Audio Prompt (RAP)" which describes "how the character with the GVM is feeling or a thought, emotion, feeling, etc. the character is experiencing based on the displayed situation." See para. 45 of the instant specification. A passive indicator is particularly different from an active function of prompting. Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought. Dependent claims 15 and 17-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 14, it is unclear how a singular received answer is “indicative of progress of the individual in recognizing the perspective”.  In particular, one of ordinary skill in the art would not understand how a singular data point is indicative of progress as a singular data point does not have any other data to be compared against to indicate movement in any direction.  Dependent claims 15 and 17-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 14 recites the limitation "the plurality of devices" in lines 47-48 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 15 and 17-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 14, it is unclear how “the supervisor device is configured to concurrently monitor and control the first student device and the second student device over the data communications network” is distinct from the second device of the plurality of devices in the limitation “receive a command from a second device of the plurality of devices over a data communications network”.  In particular, one of ordinary skill in the art would not understand how this second device is a different device from the supervisor device.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the second device is construed as the supervisor device.  Dependent claims 15 and 17-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claims 14, 26, and 27, it is unclear what constitutes a complexity setting (claim 14: for the first social story).  With respect to claim 14, it is also unclear what subsequently constitutes all of the dependent limitations that rely on the determined complexity setting.  With respect to claim 27, it is also unclear how a complexity setting controls one of audio, text, or navigation of scenes for the first social story.  In particular, while the originally filed disclosure identifies several settings (see para. 65-68 of the originally filed specification), it is silent regarding any complexity setting, let alone a complexity setting for a social story.  Additionally, the disclosure does not link a complexity setting to controlling one of audio, text, or navigation of scenes for the first story as claimed in dependent claim 27.  Furthermore, the disclosure is silent regarding a computing device performing any determining function.  For instance, para. 63 of the originally filed specification recites the programmer (a human) “determines which settings of the templates are visible to the user or supervising adult (e.g., able to modified by the user or supervising adult) and which settings are not visible.  The programmer also determines the initial settings for the template. For example, the programmer may determine that color should be removed from the new story to prevent the users from simply making a color association rather than understanding the emotions or feelings behind the story. The programmer may further determine that the color setting should not be visible to the user or supervising adult as changing this setting would have a detrimental impact on the story's ability to teach the user a lesson.”  This is followed by para. 64-68 which identify that a user or supervising adult selects settings.  However, para. 80 identifies that a user self-selects a desired difficulty level.  But, there is no indication in the disclosure that the claimed “complexity setting” is synonymous with “difficulty level”, includes the difficulty level and other items, or identifies a different setting altogether.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, a complexity setting is construed as a difficulty level.  Dependent claims 15 and 17-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 26 recites the limitation "the complexity setting" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "the complexity setting" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1, 2, 4-7, 10, 12, 14, 15, 17-21, 23, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the originally filed disclosure is silent regarding the newly claimed limitation “identifying, by the first computing device, a first social story selected for the individual, the first social story including a plurality of scenes with audio and visual components, wherein at least the first avatar is incorporated into each of the plurality of scenes, wherein a first scene of the plurality of scenes depicts the first and second avatars involved in a first situation for teaching the individual perspective taking for the first situation”.  As this is claimed as a computer-implemented function, the necessary hardware and software must be sufficiently disclosed. Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I).  While the originally filed disclosure identifies that a user selects a social story (see, for example, at least para. 79 of the originally filed specification), it is silent regarding a computing device performing the identifying function.  Additionally, while the originally filed disclosure recites a first scene of a first social story, it only recites a second scene of a second social story.  Therefore, the disclosure only provides for one scene per social story.  Thus, the originally filed disclosure is silent regarding the first social story including a plurality of scenes and a first scene being of a plurality of scenes.  Therefore, these limitations are new matter.  Dependent claims 2, 4-7, 10, 12, 21, 23, and 25-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 1, the originally filed disclosure is silent regarding “depicting, in the first scene, moving images of the first avatar and the second avatar involved in the first situation, wherein at least the first avatar depicted in the first scene is for capturing the individual’s attention and enabling identification of the individual with the first situation”.  In particular, while the specification identifies that the “scene may be a still image or a moving image (e.g., a movie or video clip)” (see at least para. 82 and 88), the disclosure is silent regarding the moving images being “of the first avatar and the second avatar involved in the first situation, wherein at least the first avatar depicted in the first scene is for capturing the individual’s attention and enabling identification of the individual with the first situation”.  Therefore, this is new matter.  Dependent claims 2, 4-7, 10, 12, 21, 23, and 25-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 1, the originally filed disclosure is silent regarding “advancing, by the first computing device, presentation of the first social story from the first scene to the second scene”.  In particular, the disclosure only identifies a second scene in a second social story, not in a first social story.  Therefore, this is new matter.  Dependent claims 2, 4-7, 10, 12, 21, 23, and 25-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 1, the originally filed disclosure is silent regarding “wherein the end of story animation incorporates the first avatar for rewarding the individual”.  In particular, the closest disclosure is found in para. 86 which recites “completion of the final scene of a social story, an end of story reinforcement animation 250 is displayed congratulating the user on completion of the 25 social story (see, e.g., FIG. 14). The end of story reinforcement animation 250 is animation that includes the user's avatar doing an action, such as dancing, moonwalking, watching fireworks, etc., reinforcing a positive overall experience for the user.”  Thus, the disclosure, at best, provides an example of positive reinforcement (i.e., adding something, in this case congratulations or the user's avatar doing an action, such as dancing, moonwalking, watching fireworks, etc., to increase or encourage desirable behavior) which the specification identifies “may be considered differential reinforcement” (see at least para. 81 and 86) (i.e., only providing reinforcement for desirable behaviors and not providing any reinforcement for undesirable behaviors), not “the first avatar rewarding the individual”.  Therefore, this is new matter.  Dependent claims 2, 4-7, 10, 12, 21, 23, and 25-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 1, 21, 23, and 25-27, the originally filed disclosure is silent regarding the new and amended claim limitations “identifying, for the individual, by the first computing device, a plurality of settings for the individual, the plurality of settings including a difficulty level, one or more display settings, one or more audio settings, and one or more interaction settings”, “playing on the speaker, in accordance with the one or more audio settings determined for the individual, a related audio prompt describing the perspective of the character to the first situation”, “wherein the possible answers are based on the difficulty level determined for the individual”, and “wherein the one or more settings of the interactive game include:… options to prompt the user to correct an incorrect selection” of claims 1, “wherein the plurality of possible answers is based on the difficulty setting determined for the individual” of claim 21, “outputting a recommendation for configuring the complexity setting” of claim 26, and “wherein the complexity setting controls one of audio, text, or navigation of scenes for the first social story” of claim 27.  As these are claimed as computer-implemented functions, the necessary hardware and software must be sufficiently disclosed.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I).  While the originally filed disclosure identifies several settings (see para. 65-68 of the originally filed specification), it is silent regarding one or more interaction settings.  Thus, any limitation involving this setting is new matter.  The originally filed disclosure is also silent regarding playing a related audio prompt in accordance with the one or more audio settings determined for the individual.   Furthermore, the disclosure is silent regarding a computing device performing any identifying function.  For instance, para. 63 of the originally filed specification recites the programmer (a human) “determines which settings of the templates are visible to the user or supervising adult (e.g., able to modified by the user or supervising adult) and which settings are not visible.  The programmer also determines the initial settings for the template. For example, the programmer may determine that color should be removed from the new story to prevent the users from simply making a color association rather than understanding the emotions or feelings behind the story. The programmer may further determine that the color setting should not be visible to the user or supervising adult as changing this setting would have a detrimental impact on the story's ability to teach the user a lesson.”  This is followed by para. 64-68 which identify that a user or supervising adult selects settings.  Thus, the disclosure is also silent regarding implementation of the identifying function by a computing device.  Furthermore, this also leaves the subsequent limitations that depend on a identified setting (identified above) to also not be disclosed in the originally filed disclosure.  Additionally, while the originally filed disclosure recites that the number of possible answers may vary based on the selected difficulty setting (see para. 83), it is silent regarding wherein the possible answers, themselves are based on the difficulty level determined for the individual as claimed.  Similarly, while the originally filed disclosure identifies that options and settings may include “options to prompt the user on correct and/or incorrect selections” (see para. 66), it is silent regarding options to prompt the user to actively correct an incorrect selection.  It is further silent regarding any complexity setting, let alone a complexity setting for a social story.  Therefore, these limitations are also new matter.  Dependent claims 2, 4-7, 10, 12, 15, and 17-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 1, the disclosure fails to provide sufficient written description for “monitoring, by the first computing device, interactions by the individual with the social story, the interactions including interactions that fail to advance the individual through the social story” and “transmitting a notification to a remote second computing device based on the monitored interactions”.  As these are claimed as computer-implemented functions, the necessary hardware and software must be sufficiently disclosed.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I).  In particular, the specification only provides the singular exampled monitored interaction of failing to advance the individual through the social story and transmitting a notification to a remote second computing device based on this monitored interaction.  For instance, while para. 61 of the specification recites that the “supervising adult may receive a notification when one of the students selects an incorrect emotion or feeling in a session [i.e., selects an incorrect answer and thus fails to advance] or when one of the students remains on a certain scene for an extended period of time”, no further disclosure is provided.  Additionally, para. 61 of the specification only recites that “[w]hen the supervising adult is alerted to this behavior [remaining on a certain scene for an extended period of time] on the supervising adult client 10, the supervising adult may drop into the user's session on the student claim 30 and may advance the student's session to the next scene to break the student's cycle.”  Thus, while one of ordinary skill in the art would understand that monitoring for failing to advance the individual through the social story would include monitoring advancing the individual through the social story, it is silent regarding transmitting a notification for any interaction other than failing to advance through the social story.  

Regarding claim 14, the originally filed disclosure is silent regarding the new and amended, first introduced in the claims filed 08 November 2021, claim limitations “determine, for the individual, a complexity setting for the first social story”, “display a first scene of the first social story in accordance with the complexity setting determined for the individual”, “play an audio file, in accordance with the complexity setting determined for the individual”, “play a related audio prompt, in accordance with the complexity setting determined for the individual”, and “wherein the question is based on the complexity setting determined for the individual”.  As these are claimed as computer-implemented functions, the necessary hardware and software must be sufficiently disclosed.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I).  While the originally filed disclosure identifies several settings (see para. 65-68 of the originally filed specification), it is silent regarding any complexity setting, let alone a complexity setting for a social story.  Thus, any limitation involving a complexity setting is new matter.  Furthermore, the disclosure is silent regarding a computing device performing any determining function.  For instance, para. 63 of the originally filed specification recites the programmer (a human) “determines which settings of the templates are visible to the user or supervising adult (e.g., able to modified by the user or supervising adult) and which settings are not visible.  The programmer also determines the initial settings for the template. For example, the programmer may determine that color should be removed from the new story to prevent the users from simply making a color association rather than understanding the emotions or feelings behind the story. The programmer may further determine that the color setting should not be visible to the user or supervising adult as changing this setting would have a detrimental impact on the story's ability to teach the user a lesson.”  This is followed by para. 64-68 which identify that a user or supervising adult selects settings.  Thus, in addition to the disclosure being silent regarding a complexity setting for a social story, itself, the disclosure is also silent regarding implementation of the determining function by a computing device.  Furthermore, this also leaves the subsequent limitations that depend on a determined complexity setting (identified above) to also not be disclosed in the originally filed disclosure.  Dependent claims 15 and 17-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 14, the originally filed disclosure is silent regarding the newly claimed limitation "the memory stores instructions that, when executed by the processor, causes the processor to:… identify a first social story for the individual, the first social story depicting a first situation for teaching the individual perspective taking for the first situation".  As this is claimed as a computer-implemented function, the necessary hardware and software must be sufficiently disclosed. Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I).  While the originally filed disclosure identifies that a user selects a social story (see, for example, at least para. 79 of the originally filed specification), it is silent regarding a computing device performing the identifying function.  Therefore, this is new matter.  Dependent claims 15 and 17-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale. Dependent claims 15 and 17-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claims 1 and 14, the originally filed disclosure is silent regarding the new limitations “prompting the individual to interact with the first social story, comprising: displaying, on the display panel, a graphical video marker corresponding to the second avatar the graphical video marker for indicating that the character has a perspective associated with the first situation, the graphical video marker for providing visual stimulation to the individual to stay engaged with the first social story; in response to displaying the graphical video marker, detecting interaction with the second avatar; in response to detecting the interaction with the second avatar, playing, on the speaker, in accordance with the one or more audio settings determined for the individual, a related audio prompt describing the perspective of the character to the first situation; displaying, on the display panel, a question and possible answers associated with the first situation, wherein the possible answers are based on the difficulty level determined for the individual; receiving, from the individual, an answer  to the question, wherein the answer is for tracking progress of the individual in recognizing the perspective” of claim 1 and “the graphical video marker for further prompting the individual to interact with the character” of claim 14.  In particular, the graphical video marker is merely described in the originally filed disclosure as a halo or highlighting of a character as an indicator that the character is having a thought or experiencing emotion based on the presented story.  See, for example, at least para. 44, 45, and 82.  While the specification of provisional application 62/464,278 recites the standalone statement “Perspective Taking (PT) and Theory of Mind (ToM) commands include responses to GVM prompts as well as answers to End of Scene and End of Story Reinforcers” next to Fig. 2 in pg. 3, it is recited without any context or further description and appears to be a typo where the term “GVM” should be “Related Audio Prompt (RAP)”.  The only actual use of the term “prompting” is the “Related Audio Prompt (RAP)” which describes “how the character with the GVM is feeling or a thought, emotion, feeling, etc. the character is experiencing based on the displayed situation.”  See para. 45.  This is a passive indicator which is particularly different from an active function of prompting.  Thus, claiming that a graphical video marker performs the active function of prompting is new matter.  This, in combination with the disclosure definition of a related audio prompt in mind identifies that the displaying a graphical video marker corresponding to the second avatar, the detecting, the playing a related audio prompt, the displaying a question and possible answers, and the receiving an answer to the question sub-limitations of the prompting limitation in claim 1 are also all wholly unrelated to prompting the individual to interact with the first social story.  Dependent claims 2, 4-7, 10, 12, 15, and 17-27 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 14, the disclosure fails to provide sufficient written description for “wherein, the supervisor device is configured to concurrently monitor and control the first student device and the second student device over the data communications network”.  As this is claimed as a computer-implemented function, the necessary hardware and software must be sufficiently disclosed. Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I).  The most disclosure is found in para. 60-62 which clearly only describe the supervisor device monitoring and controlling the student’s experience using the program running on the student devices and not the student devices themselves.  In particular, the only “monitoring and controlling”, in this respect, that is recited is the supervisor may receive a notification when a student selects an incorrection emotion or feeling in a session or when the student remains on a certain scene for an extended period of time and advancing the student’s session to the next scene or refreshing the display on the student’s device.  Therefore, the disclosure is silent regarding any substantive description of the supervisor device being configured to concurrently monitor and control the first student device and second student device over the data communications network.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, the entirety of amended claim 5 (“wherein the first avatar mimics physical characteristics of the individual”) is redundant in light of the amendments to claim 1, specifically of the newly amended limitation in claim 1 reciting “generating, by a first computing device, a first avatar representing physical characteristics of the individual”.  Thus, dependent claim 5 fails to further limit independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, the entirety of amended claim 21 (“displaying a plurality of possible answers for selection by the individual, wherein the plurality of possible answers is based on the difficulty setting determined for the individual”) is redundant in light of the amendments to claim 1, specifically of the newly amended limitation in claim 1 reciting “displaying, on the display panel, a question and possible answers associated with the first situation, wherein the possible answers are based on the difficulty level determined for the individual”.  Thus, dependent claim 21 fails to further limit independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1, 2, 4-7, 10, 12, 14, 15, 17-21, 23, and 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to a method and a product which fall under the four statutory categories (STEP 1: YES).
However, independent claim 1 recites generating an avatar representing the physical characteristics of the individual, and a second avatar representing a character other than the individual; identifying a first social story selected for the individual, the first social story including a plurality of scenes with audio and visual components, wherein at least the first avatar is incorporated into each of the plurality of scenes, wherein a first scene of the plurality of scenes depicts the first and second avatars involved in a first situation for teaching the individual perspective taking for the first situation; identifying, for the individual, a plurality of settings selected for the individual, the plurality of settings including a difficulty level, one or more display settings, one or more audio settings, and one or more interaction settings, wherein the plurality of settings are saved in a user profile; teaching the individual to engage in perspective taking, the teaching of the perspective taking including: playing moving images of the first social story, the moving images including the first scene of the first social story, comprising: depicting, in the first scene, moving images of the first avatar and the second avatar involved in the first situation, wherein at least the first avatar depicted in the first scene is for capturing the individual’s attention and enabling identification of the individual with the first situation; displaying text associated with the first scene, wherein the displaying of the text is based on the display setting determined for the individual; and audibly, according to an audio speed determined based on the one or more audio settings determined for the individual, describing the first situation encountered in the first scene; prompting the individual to interact with the first social story, comprising: displaying a marker corresponding to the second avatar, the marker for indicating that the character has a perspective associated with the first situation, the marker for providing visual stimulation to the individual to stay engaged with the first social story; in response to displaying the maker, detecting interaction with the second avatar; in response to detecting the interaction with the second avatar, playing, in accordance with the one or more audio settings determined for the individual, a related audio prompt describing the perspective of the character to the first situation; and displaying a question and possible answers associated with the first situation, wherein the possible answers are based on the difficulty level determined for the individual; receiving, from the individual, an answer to the question, wherein the answer is for tracking progress of the individual in recognizing the perspective; advancing the individual through the social story, comprising: monitoring interactions by the individual with the social story, the interactions including interactions that fail to advance the individual through the social story; notifying a supervisor based on the monitored interactions; receiving, in response to the notification, a command for controlling presentation of the first social story; in response to the command, advancing presentation of the first social story from the first scene to the second scene; providing a reinforcement action, comprising: and detecting completion of the presentation of the first social story; and in response to detecting the completion, displaying the end of story animation, wherein the end of story animation incorporates the first avatar for rewarding the individual and motivating the individual to complete other social stories; and providing an interactive game incorporating the first avatar, wherein one or more settings of the interactive game is customized based on the settings stored in the user profile, wherein the one or more settings of the interactive game that is customized based on the user profile include whether the individual may manually select picture sets to be presented during the game, a number of choices per round, maximum number of attempts allowed, and options to prompt the user to correct an incorrect selection.  
Independent claim 14 recites generate an avatar representing the individual; identify a first social story for the individual, the first social story depicting a first situation for teaching the individual perspective taking for the first situation; determine, for the individual, a complexity setting for the first social story; administer a first perspective taking lesson, including: display a first scene of the social story in accordance with the complexity setting determined for the individual, wherein the first scene displays the avatar incorporated into the first social story; audibly, in accordance with the complexity setting determined for the individual, describing the first situation encountered in the first scene; display a marker corresponding to a character in the first scene, the marker for indicating that the character has a perspective associated with the first situation, the marker for further prompting the individual to interact with the character; play a related audio prompt, in accordance with the complexity setting determined for the individual, in response to interaction by the individual with the character, the related audio prompt describing the perspective of the character to the first situation; display a question associated with the first situation, wherein the question is based on the complexity setting determined for the individual and is for testing whether the individual has recognized the perspective of the character to the first situation; receive, from the individual, an answer to the question, wherein the answer is indicative of progress of the individual in recognizing the perspective; receive a command; and control presentation of the first social story based on the command; track progress of the individual in recognizing the perspective; and administer a second perspective taking lesson via second social story based on the individual recognizing the perspective, the second social story depicting a second situation different from the first situation for teaching a second perspective.
The dependent claims further recite wherein the second story includes a second scene, the second scene comprising the first avatar; or wherein the first avatar mimics physical characteristics of the individual; or wherein the answer is selected from a plurality of possible answers, the method further comprising recording selection by the individual of the possible answers; replaying the selection of the possible answers; or concurrently displaying the first scene of the first social story; or concurrently playing the audio file describing the first scene; detect an input corresponding to the marker; or store inputs; or displaying a plurality of possible answers for selection by the individual, wherein the plurality of possible answers is based on the difficulty setting determined for the individual; or wherein the plurality of settings includes a control setting for advancing to a next scene of the first social story; or storing the plurality of settings in a profile generated for the individual; retrieving the plurality of settings from the profile in response to identifying the second social story; and presenting the second social story according to the plurality of settings in the profile; or outputting a recommendation for configuring the complexity setting; or wherein the complexity setting controls one of audio, text, or navigation of scenes for the first social story.  
The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as it describes a social skill training session for a person with the field of use being for a person on an autism spectrum. The identifying, determining, detecting, receiving, tracking, monitoring, selecting, recording, detecting, storing, and retrieving also amount to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind (including observation, evaluation, judgment, opinion) but for the recitation of generic computer components.  Note that even if humans would use a physical aid (e.g., pen and paper) to help them complete the recited identifying, determining, detecting, administering, displaying, controlling, receiving, tracking, monitoring, selecting, recording, detecting, storing, and retrieving steps, the use of such physical aid does not negate the mental nature of these limitations.  Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES).
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a first computing device (claims 1 and 14), a display panel (claims 1 and 14), a speaker (claims 1 and 14), a graphical video marker (claims 1 and 14), a second computing device (claims 1 and 14), a data communications network (claims 1 and 14), a memory (claims 6 and 14), a processor (claims 14 and 15), a supervisor device (claim 14), a first student device (claim 14), a second student device (claim 14), an input device (claim 14), a second device (claim 14), identifying the devices are each connected to a remote server via the Internet (claim 17) is not sufficient to impart patentability to the method performed by the apparatus.  Although the majority of the claims recite computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their basic computer functions. This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  It should be noted that because the courts have made it clear that the mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computing device and associated hardware does not affect this analysis.  See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty Ltd. v. CLS Bank Int’l, 573 US 208, 224-26 (2014).  The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  Claim 1 and 14 merely recite that the intended use of the method and system is to treat an individual (claim 14: a plurality of individuals) on the autism spectrum, but only recite the steps of a social emotional learning (SEL) lesson.  Thus, the steps of the method at best provide a generalized approach and do not effect a particular treatment, let alone any actual treatment of a cognitive disorder.  Specifically, the claims merely recite an approach to teaching a SEL lesson to a student.  Beyond the field of use statements identified in the preamble of each of the independent claims, the claims do not provide any indication of how the lesson is tailored to “an individual on an autism spectrum” and/or that it provides a verifiable treatment that is distinct from merely a lesson that is taught to a student.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to a judicial exception.  (STEP 2A, PRONG 2: NO).   
The claim does not include additional elements that is sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, the claims do not provide a particular machine or improvement thereof, nor effect a particular treatment.  Also, as addressed in Step 2A, Prong 2, above, the process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  This is evidenced by at least Fig. 2 which illustrates the components as stock images.  Further evidence is provided by the specification.  See, for example, at least para. 40, 41, 54, 58, 60-64, and 94.  For instance, para. 94 identifies that the claimed invention may be implemented utilizing any suitable hardware, firmware, software, and/or combination thereof.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are an attempt to link the abstract idea to a particular technological environment, but does not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  For instance, the graphical video marker being a halo/highlighting feature is a particularly common feature in visual displays for directing attention and providing clues.  For example, Best1 identifies that “one or more areas 25 of the LCD screen may blink or change color or brightness or otherwise highlight or indicate areas of possible interest to player 10.”   Additionally, claims 1 and 14 merely recite that the intended use of the method and system is to treat an individual (claim 14: plurality of individuals) on the autism spectrum, but only recite the steps of a social emotional learning (SEL) lesson.  Thus, the steps of the method at best provide a generalized approach and do not effect a particular treatment, let alone any actual treatment of a cognitive disorder.  Specifically, the claims merely recite an approach to teaching a SEL lesson to a student.  Beyond the field of use statements identified in the preamble of each of the independent claims, the claims do not provide any indication of how the lesson is tailored to “an individual on an autism spectrum” and/or that it provides a verifiable treatment that is distinct from merely a lesson that is taught to a student.  Thus, this merely indicates a field of use in which to apply a judicial exception similar to both Mayo Collaborative Servs. V. Prometheus Labs. Inc. (566 U.S. 66, 78, 101 U.S.P.Q.2d 1961, 1968 (2012)) and Bilski (561 U.S. at 595, 95 USPQ2d at 1010) identified as Examples (i) and (ii) in MPEP 2106.05(h).  None of the hardware offer a meaningful limitation beyond, at best, generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Viewed as a whole, the additional claim elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claim is rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (US 2012/0308970) in view of Lokuge et al. (2014/0234816, hereinafter referred to as Lokuge), Fable2, and Giant Bomb3.

Regarding claim 14, Gillespie teaches a system for concurrently treating a plurality of individuals on an autism spectrum by using multimedia (Gillespie, para. 6 and 7 identify several developmental issues and conditions that are addressed by Gillespie, including autism), the system comprising 
a supervisor device (Gillespie, Fig. 1, Assisting or Monitoring User Devices 106; Fig. 22, User device 2204, Cloud/Network 2202;);
a first student device coupled to the supervisor device over a data communications network (Gillespie, Fig. 1, Targeted User Device/Terminal 104, Network/Cloud 102; Fig. 22, User device 2204, Cloud/Network 2202;);
a second student device coupled to the supervisor device over the data communications network (Gillespie, Fig. 1, Targeted User Device/Terminal 104, Network/Cloud 102; Fig. 22, User device 2204, Cloud/Network 2202; para. 174, “targeted devices 2104”, in combination with the frequent reference to the plural “targeted users” identifies at least a second student device.), each of the first and second student device comprising:
a processor (Gillespie, Fig. 22, Processor/Processing 2206); 
a speaker connected to the processor (Gillespie, para. 37, “The presently disclosed apparatus and methods provide, in one example, applications that are configured to run on computers, smart devices, mobile devices, and similar computing device”; para. 55, “This product will leverage to the greatest extent possible all of the user experience features available on iPhone and iPad, as examples, or that of any other type of device being supported”; and para. 144, “set the sound of their transactions, and to add a personal theme song.” In combination demonstrate Gillespie includes a speaker connected to the processor, particularly since smartphones, such as the iPhone smart mobile device, and he iPad tablet include speakers.); 
a display panel connected to the processor and configured to display an image (Gillespie, para. 80 describes this limitation); 
an input device connected to the processor and configured to receive an input (Gillespie, para. 55, “Targeted users may enter tasks (e.g., schoolwork assignments) into the system via a targeted user interface, assisted by a visual and graphical user interface complete with icons that minimize the amount of typing, plus auto correction and auto word suggestion features. This product will leverage to the greatest extent possible all of the user experience features available on iPhone and iPad, as examples, or that of any other type of device being supported.  In particular, the Application may allow users to enter and track assigned tasks, due dates for tasks, and activities on a smart device and share the information with the assisting users (e.g., assisting users or guardians).” Para. 102, “The system application may be configured to incorporate as many usability features as possible from the iPhone, iPad, and Android operating systems, including icons for entering assignments, autocorrect, and auto-suggest for entering text.”); and 
a memory connected to the processor (Gillespie, Fig. 22, Memory 2208, Cloud/Network 2202 also includes Database/memory), wherein the memory stores instructions that, when executed by the processor, causes the processor to: 
generate an avatar representing the individual (Gillespie, para. 82, “Both targeted users and parents or assisting users have the option to interact with the system community via a self-designed avatar.”); 
identify a first social story for the individual, the first social story depicting a first situation (Gillespie, para. 57, “Targeted users are given scenarios to identify proper social behaviors and in the event they are correct, they earn extra system rewards. (See the reward section for more details on how this feature works).”); 
determine, for the individual, a complexity setting for the first social story (Gillespie, para. 66, “For each subject being studied by the target user, the assisting user may be allowed to further assign a level of difficulty”);
administer a first lesson (the social behavior lesson being “perspective taking” is identified as obvious below), wherein the instructions that cause the processor to administer the first lesson include instructions that cause the processor to:
display a first scene of the social story on the display panel in accordance with the complexity setting determined for the individual, wherein the first scene displays the avatar incorporated into the first social story (Gillespie, para. 82, “Both targeted users and parents or assisting users have the option to interact with the system community via a self-designed avatar.”); 
display a graphical video marker corresponding to the character in the first scene, on the display panel, (Gillespie, para. 112, “highlight or display an assisting user icon to remind targeted user (or alert the assisting user) if there is something they need from their assisting user for the assignment, as merely a few examples.”); 
display a question associated with the first situation (Gillespie, para. 89, “the targeted user may choose an inappropriate response when presented with a social behavior scenario, which results in the targeted user hurting another targeted user's feeling.”  Para. 136, “The targeted user is placed in a situation to which they must react. In each case, the scenario has multiple options that the targeted user can consider. Each response option has different reward amounts based on how well the response demonstrates the value highlighted. The targeted user is asked to select the most appropriate reaction or response to the situation and is rewarded accordingly.”), wherein the question is based on the complexity setting determined for the individual (Gillespie, para. 65, “For each subject being studied by the targeted user, the assisting user may be allowed to further assign a level of difficulty”.  As the subject is assigned a level of difficulty, the questions within the assignment will necessarily be set at that difficulty level.); 
receive, from the individual, an answer to the question (Gillespie, para. 143, “the system may be configured to allow a targeted user to demonstrate honesty through responses to scenarios with multiple choices, with varying levels of reward based on the qualitative response (e.g., poorer to better to best responses for a given scenario).”  Each response to scenarios with multiple choices is construed as a selection of one of the plurality of possible answers.);
receive a command from a second device of the plurality of devices over a data communications network (Gillespie, Fig. 1 and 22 illustrate that the devices are each connected to a remote server via a network/cloud. Para. 42, “various networking technologies (e.g., Internet, etc.)”; para. 75, “The first level may be an Administrator level.  In this level, one assisting user serves as the administrator for the system.”  One of ordinary skill in the art would understand that the computing devices of the system receive commands from the computing device of a remote administrator over a data communications network to operate the system.); and 
control presentation of the first social story on the display panel based on the command (Gillespie, para. 75, “The first level may be an Administrator level.  In this level, one assisting user serves as the administrator for the system.”  One of ordinary skill in the art would understand that the first computing device of the system receives commands from the computing device of a remote administrator over a data communications network to operate the system and control presentation of the stories on the first computing device.);
track progress of the individual in recognizing the perspective (Gillespie, Fig. 3 illustrates displaying a targeted user’s success or reward progression over a time frame.  Para. 149, “track and monitor their desired behavior change for their targeted user”); and
administer a second lesson (the social behavior lesson being “perspective taking” is identified as obvious below) via a second social story based on the individual recognizing the perspective (“recognizing the perspective” is construed as “achieving the lesson goal”, thus Gillespie teaches this at least at para. 141, “a targeted user advances to a next level (i.e., ‘LEVEL TWO’) when targeted user's accumulated number of Credit earned is equal to some predetermined amount.”  Para. 143, “targeted user may advance to a next level (e.g., "LEVEL FOUR") when the targeted user's accumulated number of dollars earned equals a third predetermined amount.”);
wherein, the supervisor device is configured to concurrently monitor and control the first student device and the second student device over the data communications network (Gillespie, para. 75, “The first level may be an Administrator level.  In this level, one assisting user serves as the administrator for the system.”  One of ordinary skill in the art would understand that an administrator (i.e., supervisor device) monitors and controls presentation of the stories on the student devices over a data communications network.).

Gillespie does not explicitly teach that the first situation, a first lesson, and a second lesson are for teaching the individual perspective taking.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the first situation in Gillespie to be for teaching the individual perspective taking for the first situation, a first lesson, and a second lesson because Gillespie teaches that the targeted user is presented with age-appropriate character-building scenarios dealing with the four system values of honesty, integrity, charity, and empathy.  See Gillespie in at least para. 136.  One of ordinary skill in the art would understand that perspective taking is a key element of these four system values and empathy, in particular, as well as a proper social behavior.  Thus, teaching perspective taking is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, if not necessary, in teaching at least empathy.    

Gillespie does not explicitly teach the graphical video marker for indicating that the character has a perspective associated with the first situation, the graphical video marker for further prompting the individual to interact with the character.
However, in a related art, Fable teaches the graphical video marker for indicating that the character has a perspective associated with the first situation, the graphical video marker for further prompting the individual to interact with the character (Fable, pg. 1, “Talk to the people marked on your MAP with a GREEN DOT.  They have something interesting to say, and will highlight GREEN when you approach them.  Press ”A” to talk to a highlighted person.”, pg. 2 illustrates an avatar highlighted as described in pg. 1.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intended use of a graphical video marker for representing that the character has a perspective associated with the first situation and prompting the individual to interact with the character in Gillespie because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).  Regardless, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intended use of a graphical video marker for representing that the character has a perspective associated with the first situation and for further prompting the individual to interact with the character of Fable into Gillespie because highlighted non-player characters (NPCs) are old and well-known (The popular video game, Fable, was released in 2006 and is merely one of several that highlighted characters.  Additionally, “NPCs were made popular in the 70’s with the creation of Dungeon and Dragons.”  See Giant Bomb at para. 2.) and their use “allows the Game Master (GM) the ability to interact with the player characters” and it “moves the story along by interacting with the player on a more dynamic basis.”  See Giant Bomb at para. 2.

Gillespie does not explicitly teach play an audio file, in accordance with the complexity setting determined for the individual, on the speaker, the audio file describing the first situation encountered in the first scene and play a related audio prompt, in accordance with the complexity setting determined for the individual, on the speaker, in response to interaction by the individual with the character, the related audio prompt describing the perspective of the character to the first situation.
However, in a related art, Lokuge teaches play an audio file, in accordance with the complexity setting determined for the individual, on the speaker, the audio file describing the first situation encountered in the first scene and play a related audio prompt, on the speaker, in accordance with the complexity setting determined for the individual, on the speaker, in response to interaction by the individual with the character, the related audio prompt describing the perspective of the character to the first situation (Lokuge, para. 38, “The presentation can include playing audio clips that can include dialogue between the characters in the education scenario or narratives explaining the background, the sequence of events, and an outcome of the scenario.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the audio scene description of Lokuge in the scenarios of Gillespie because it is merely providing an automated means of what is traditionally performed verbally by a therapist working with a patient or a teacher working with a student.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Gillespie does not explicitly teach that the question is for testing whether the individual has recognized the perspective of the character to the first situation and wherein the answer is indicative of progress of the individual in recognizing the perspective.
However, in a related art, Lokuge teaches that the question is for testing whether the individual has recognized the perspective of the character to the first situation and wherein the answer is indicative of progress of the individual in recognizing the perspective (Lokuge, para. 31, “The user is asked to select one or more feelings 240 from the list of feelings 240 that the user thinks the characters in the education scenario 220 may possess in response to the situation played.”  Para. 32, “The disclosed application can provide feedback to the user about the user's selection of feeling, and suggest other feelings that the characters may have in the situation. The purpose of this step is to help the user to think from other people's points of views, and also broaden the user's scope to take into account the different feeling that could occur due to the different backgrounds of the characters in the situation.”  Para. 33, “the child user is asked directly about what she or he would do in such a situation, which may enable the child user to brainstorm action and develop ‘empathy’ by putting himself or herself into the ‘shoes’ of the characters in the education scenario 220.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the explicit testing of whether the individual has recognized the perspective of the character to the situation of Lokuge in the scenarios of Gillespie because both Gillespie and Lokuge teach testing the individual on social behaviors, but Lokuge is merely specifically identifying the social behavior of perspective taking.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

While Gillespie teaches the second social story depicting a second situation different from the first situation (Gillespie, para. 87, “During the journey, the system may be configured to allow the avatar to encounter multiple characters over time and/or after completed tasks that may help or hinder the avatar's journey to improved behavior performance.”), Gillespie does not explicitly teach the second social story depicting a second situation different from the first situation for teaching a second perspective.
However, in a related art, Lokuge teaches that the second social story depicting a second situation different from the first situation for teaching a second perspective would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because Lokuge teaches the social story depicting a situation for teaching a perspective (Lokuge, para. 33, “referring to FIG. 2H, the child user is then presented a list of choices about the actions 250 that the child character(s) should take in the real life situation simulated. One or more of these choices can be considered to be the "good choice". Students make their selection and the teacher or parent is provided with an expert guidance for each selection. The student may pick choice A, as indicated by the circle around A in FIG. 2H. In some embodiments, the child user is asked directly about what she or he would do in such a situation, which may enable the child user to brainstorm action and develop "empathy" by putting himself or herself into the "shoes" of the characters in the education scenario 220.”) that multiple social stories depicting multiple situations teaching different perspectives (Lokuge, para. 25, “These education scenarios cover a broad range of social emotional competencies such as Friendship, Conflict, and Negotiation etc. The education scenarios are what children encounter in their daily life at school, home and community.  The student interacts with the education scenario by evaluating their feelings, choosing appropriate responses and builds reasoning to support their response. The student can also discuss consequences of an action to get a deep understanding of the competency. Students most importantly learn the language to enable appropriate communication for each education scenario. Through this interactive process student internalize SEL concepts and build a framework to respond to social emotional situations.” para. 26, “a child may have displayed specific social emotional behaviors that require specific education. Referring to FIGS. 2A-3, a teacher can search, over the user interface 200, for and use suitable education scenarios for social emotional learning”; para. 27, “The content database 61 stores situations which are organized in buckets, searchable by tags and keywords. The user databases 62 store children's EQ learning history, teacher and parent feedback, and developmental growth path forward.  The intelligent module 63 can analyze the choices selected by the children as input to recommend next situation study”).

Gillespie does not explicitly teach the graphical video marker for indicating that the person represented by the avatar has a perspective associated with the situation, the graphical video marker for further prompting the individual to interact with the avatar.
However, in a related art, Fable teaches the graphical video marker for indicating that the person represented by the avatar has a perspective associated with the situation, the graphical video marker for further prompting the individual to interact with the avatar (Fable, pg. 1, “Talk to the people marked on your MAP with a GREEN DOT.  They have something interesting to say, and will highlight GREEN when you approach them.  Press ”A” to talk to a highlighted person.”, pg. 2 illustrates an avatar highlighted as described in pg. 1.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intended use of a graphical video marker for representing that the avatar has a perspective associated with the situation and prompting the individual to interact with the avatar in Gillespie because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).  Regardless, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intended use of a graphical video marker for representing that the avatar has a perspective associated with the situation and for further prompting the individual to interact with the avatar of Fable into Gillespie because highlighted non-player characters are old and well-known (The popular video game, Fable, was released in 2006 and is merely one of several that highlighted characters.  Additionally, “NPCs were made popular in the 70’s with the creation of Dungeon and Dragons.”  See Giant Bomb at para. 2.) and their use “allows the Game Master (GM the ability to interact with the player characters” and it “moves the story along by interacting with the player on a more dynamic basis.”  See Giant Bomb at para. 2.
Gillespie does not explicitly teach play an audio file on the speaker, the audio file describing a situation encountered in the first scene and play a related audio prompt, on the speaker, in response to interaction by the individual with the avatar, the related audio prompt describing the perspective represented by the avatar.
However, in a related art, Lokuge teaches play an audio file on the speaker, the audio file describing a situation encountered in the first scene and play a related audio prompt, on the speaker, in response to interaction by the individual with the avatar, the related audio prompt describing the perspective represented by the avatar (Lokuge, para. 38, “The presentation can include playing audio clips that can include dialogue between the characters in the education scenario or narratives explaining the background, the sequence of events, and an outcome of the scenario.”).
It would have been obvious to a person having ordinary skill in the art to include the audio scene description and prompting of Lokuge in the scenarios of Gillespie because it is merely providing an automated means of what is traditionally performed verbally by a therapist working with a patient or a teacher working with a student.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 15, Gillespie in view of Lokuge teaches the system of claim 14, wherein the interaction with the character via the first device causes the processor of the first device to communicate with a processor of the second device (Gillespie, para. 112, “highlight or display an assisting user icon to remind targeted user (or alert the assisting user) if there is something they need from their assisting user for the assignment, as merely a few examples.” Alert the assisting user is construed as interaction with the character via the first device causes the processor of the first device to communicate with a processor of the second device.).

Regarding claim 17, Gillespie in view of Lokuge teaches the system of claim 14, wherein the devices are each connected to a remote server via the Internet (Gillespie, Fig. 1 and 22 illustrate that the devices are each connected to a remote server via a network/cloud. Para. 42, “various networking technologies (e.g., Internet, etc.)”).

Regarding claim 18, Gillespie in view of Lokuge teaches the system of claim 14, wherein the graphical video marker is a colored halo around the character (A colored halo is inherent in Gillespie since “highlighting” necessarily requires a color. A highlight is construed as a halo.).

Regarding claim 19, Gillespie in view of Lokuge teaches the system of claim 18, wherein the processor is configured to detect an input corresponding to the graphical video marker (Gillespie, para. 112, “highlight or display an assisting user icon to remind targeted user (or alert the assisting user) if there is something they need from their assisting user for the assignment, as merely a few examples.” Alert the assisting user is construed as selecting the highlighted avatar, thus detecting an input corresponding to the graphical video marker.).

Regarding claim 20, Gillespie teaches the system of claim 14, wherein the memory is configured to store inputs via corresponding one of the devices (Gillespie, para. 55, “Application may allow users to enter and track assigned tasks, due dates for tasks, and activities on a smart device and share the information with the assisting users (e.g., assisting users or guardians).”).

Response to Arguments
Applicant’s arguments, filed 31 May 2022, with respect to the objections to the claims have been fully considered.  The amendments to claims 10, 14, 15, and 17-20 obviate these objections.  Therefore, these objections have been withdrawn.  However, the amendments to the claims necessitate new objections.

Applicant's remaining arguments filed 31 May 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 112(a) and 112(b), Applicant asserts that the claims have been amended to overcome the rejections.
Examiner respectfully disagrees.  Applicant is directed to the rejections of the claims above, which have been updated and include new rejections to address the amendments to the claims.

Regarding Applicant’s arguments against the rejection of the pending claims under 35 USC 101, Applicant asserts that independent claims 1 and 14 have been amended to specifically recite “teaching the individual to engage in perspective taking” and has articulated particular steps that are taken by the computer to effectuate such teaching.  Applicant asserts that this in combination with the Declaration of Sarah Harris identifies that the present claims including specifically reciting teaching the individual to engage in perspective taking has the practical effect of providing treatment for the neurological deficiency in autistic individuals that prevent perspective taking.
Examiner respectfully disagrees.  Applicant is directed to the rejection of the pending claims under 35 USC 101 above which has been updated to address the amendments to the claims.  In particular, the newly added steps of “teaching the individual to engage in perspective taking” are wholly encompassed in the judicial exception as they merely describe a SEL lesson.  Thus, they are not limited to computer implementation and do not amount to any additional element that can integrate the judicial exception into a practical application.
Applicant then lists several features and asserts that these features are employed for teaching an autistic individual to engage in perspective taking that is catered towards autistic individuals, that would not be necessary for a general SEL lesson for non-autistic individuals.
Examiner respectfully disagreed.  As written, Applicant’s assertions are wholly directed to field of use, as identified in the rejection above, does not aid patent eligibility.  Beyond the field of use statements identified in the preamble of each of the independent claims, the claims do not provide any indication of how the lesson is tailored to "an individual on the autism spectrum" and/or that it provides a verifiable treatment that is distinct from merely a lesson that is taught to a student.  This is further aggravated by the amendments to the claims to merely recite intended uses, such “for capturing the individual’s attention and enabling identification of the individual with the first situation” and “for providing visual stimulation to the individual to stay engaged with the first social story” etc., which do not further limit the claims.  An intended use of the claimed invention or a field of use limitation cannot integrate a judicial exception under the “treatment or prophylaxis” consideration.  See MPEP 2106.04(d)(2).
Applicant then asserts that it would not be practically possible, without the use of a computer, to display a graphical video marker for indicating that the character has a perspective associated with the first situation, and for providing visual stimulation to the individual to stay engaged with the first social story.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive. 
Applicant also asserts that the newly added features of interaction with the second avatar, the remote monitoring and controlling of the social story to advance the individual through the social story, the end of story animation that incorporates the first avatar, along with “the other technological features mentioned above” are integral to the solution and apply or use the abstract idea in a meaningful way to overcome the deficiencies of existing methods of teaching perspective taking to autistic individuals.  Applicant follows with asserting that claim 14 recites additional elements that integrate the abstract idea into a practical application and then recites the preamble of the claim and several limitations of the claim.
Examiner respectfully disagrees.  These are merely conclusory statements made without evidentiary support, and are not persuasive.  In contrast, the rejection above explicitly identifies much of these functions as wholly encompassed in the judicial exception and addresses any additional elements to neither integrate the judicial exception into a practical application nor add significantly more to the judicial exception.
Applicant then asserts that having a single supervisor device concurrently monitor and control the first and second student devices amounts to an inventive concept, similar to BASCOM, that avoids the need to use multiple local computers to perform the monitoring of the student devices.
Examiner respectfully disagrees.  The claims at issue in BASCOM were found patent eligible because of the non-conventional and non-generic arrangement of the elements.  In particular, the installation of Internet content filtering tool at a specific location.  In contrast, the arrangement of a single supervisor device concurrently monitoring and controlling the first and second student devices is nothing more than conventional, particularly since a human administrator is operating the single supervisor device to monitor and control the execution of the software program on the first and second student devices, and not the student devices themselves.  See rejections under 35 USC 112 for further clarification of this matter.  Thus, this feature is neither akin to BASCOM nor does it amount to an inventive concept.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 103, Applicant asserts that none of the cited references teach or suggest all of the limitations of the amended claims.
Examiner respectfully disagrees.  The rejections of claims 14, 15, and 17-20 under 35 USC 103 have been updated to address the amendments to the claims.  While the rejections of claims 1, 2, 4-7, 10, 12, 21, 23, and 25-27 are currently withdrawn, overcoming the extensive rejections under 35 USC 112 will likely reintroduce art rejections for these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andrews (US 3,769,872) discloses a clue may be given in the color of the coincident bar lines.
Foster (US 5,306,153) discloses the colors on the tiles and the colors of the boxes serve as a guide or hint to the user.
Skeans et al. (US 2002/0081561) discloses highlighting words or sentences that might give a clue to the meaning of another word.
Best (US 6,921,336) discloses blinking or changing color or brightness or otherwise highlight or indicate areas of possible interest to a player and positioning a cursor, highlight, or other visual indicator to an LCD screen location corresponding to the indicated area.
Snoddy et al. (US 2006/0068917 and US 2008/0214273) discloses surrounding a player’s avatar with a halo, pointing to it with an arrow or otherwise providing graphics to provide an indication to the player of the avatar’s location within the game environment.
Stone (US 2007/0122776) discloses clues or suggestions may be highlighted in a different color.
Wilson et al. (US 2007/0242036) discloses a highlight indicator as a halo for a character.
Clanton et al. (US 7,386,799) discloses a visual indicator as a highlight of a nametag of an avatar.
Hayashi et al. (US 2008/0288878) discloses indicating other available input options on the virtual user input interface with a different second color to give hints to the user.
Stein (US 2009/0088235) discloses providing hints as a chime, sound, highlight of the hinted ring, a textual indication, or the like.
Wistendahl et al. (US 7,577,978) discloses clues and halo “helpers” displayed as overlays.
Yamaguchi et al.  (US 2009/0325697) discloses an indicator as a highlight color.
Gal et al. (US 2010/0190143) discloses hints or responses that are presented using markings or highlights in text.
Krzeslo et al. (US 2010/0210359) discloses visual indicators as highlight colors.
Weary et al. (US 2010/0209896) discloses providing visual clues or highlights.
Birr (US 2011/0014595) discloses providing color or location hints.
Challinor et al. (US 2011/0185309) discloses colors or textures of the indicators or lines or arrows that can be modified.
Sloan et al. (US 2012/0329542) discloses highlighting to indicate a recommendation.
Stegall (US 2013/0079077) discloses highlighting clues.
Perez et al. (US 2013/0083003) discloses highlighting certain players or objects.
Wood et al. (US 2013/00260346) discloses providing visual clues by illuminating.
Kern et al. (US 2014/0018157 and US 2014/0031121) discloses highlight a player or zone of action to enable easy identification.
Anand et al. (US 2014/00274244) discloses providing a hint by highlighting.
Luke et al. (US 2015/0104762) discloses providing a hint by highlighting.
Vuong (US 2015/0106705) discloses providing a hint by highlighting.
Kikuchi et al. (US 2015/0254275) discloses providing a halo to shine around an avatar.
Tang et al. (US 2018/0028918) discloses highlighting by color or highlight avatars for some game characters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/            Examiner, Art Unit 3715    


/XUAN M THAI/            Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
    

    
        1 Best (US 6,921,336) at Col. 4, lines 47-49.
        2 Goldenhalk. (2011, November 14). The first 10 Minutes of - Fable. Xbox (Original) (Non-Anniversary Edition). Youtube. https://www.youtube.com/watch?v=Urs38HYDu1o. 
        
        3 Non-Player Character (Concept). Giant Bomb. (2013, February 18). https://www.giantbomb.com/non-player-character/3015-967/.